Title: From George Washington to Richard Varick, 21 July 1781
From: Washington, George
To: Varick, Richard


                  Dear Sir
                     
                     Head Quarters near Dobb’s Ferry 21st July 1781
                  
                  I have received your Favor of the 19th inst. and have to assure you that I am perfectly satisfied with your Care, Attention & Diligence, being fully persuaded that no unnecessary Delay has, or will take Place thro’ your Means.
                  I have too much Reason to apprehend, that from our Circumstances & Situation at the Time, many Irregularities & much Confusion, have crept among the Papers of 1775 & 1776—I am persuaded your Care & Assiduity will reduce them to as much Order as they are capable of.
                  I think it will be very well to enter particularly the Answers & Opinions of the Genl Officers, together with the Questions stated to them & submitted to their Discussion—which may with propriety be done in a seperate Volume by themselves.
                  I am much pleased with the Quarters you have taken at Poughkeepsie, & have not a Doubt of the Security of the public papers & Concerns in your Care. I am &a
                  
                     G.W.
                  
               